DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 25 and 29 – 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,516,628 (hereinafter Conroy).
Regarding claim 21, Conroy discloses a faucet comprising: a spout (11); an electronic valve assembly (fig. 14) including a cold water inlet (27) for receiving a cold water line (23), a hot water inlet (28) for receiving a hot water line (22), and a mixed water outlet (30) in fluid communication with the spout, the electronic valve assembly configured to control a temperature and a flow rate of water flowing through the spout (col. 6, ln. 11 – 26); a sensor assembly (2) including at least one sensor configured to detect a user touch applied to the faucet (62) (col. 9, ln. 18 – 19); a circuit (61) electronically coupled to the sensor assembly and the electronic valve assembly (fig. 23), the circuit configured to dynamically adjust the electronic valve assembly based on the user touch received by the sensor assembly (col. 9 ln. 1 – 8); and an indicator (8) being electronically coupled to the circuit, the indicator visually representing a desired temperature at which water is dispensed based on the user touch received by the sensor assembly (col. 6, ln. 21).
Regarding claim 22, wherein the user touch is a gesture (pressing down on the control surface is considered a gesture), the circuit being configured to dynamically adjust the electronic valve assembly based on a pressure of the gesture against the faucet (col. 5, ln. 1 – 16).
Regarding claim 23, wherein the user touch is a gesture (pressing down on the control surface is considered a gesture), the circuit being configured to dynamically adjust the electronic valve assembly based on a location of the gesture on the faucet (col. 5, ln. 19 – 25).
Regarding claim 24, wherein the sensor assembly (62) is a pressure sensor assembly including at least one pressure sensor (col. 9, ln. 1 – 5) configured to detect a pressure or a location of the pressure, wherein multiple locations of pressure can be detected simultaneously to allow sensing of multi-touch input (“sensing whether both sensors have been activated at the same time” col. 10, ln. 1 – 10).
Regarding claim 25, wherein the circuit (61) is configured to differentiate between pressure readings and the location of the pressure applied to the pressure sensor assembly to dynamically adjust the electronic valve assembly differently with respect to flow rate and/or temperature based on a change in the pressure readings detected by the pressure sensor assembly (col. 10, ln. 1 – 24).
Regarding claim 29, Conroy discloses further comprising a first sensing location configured to dynamically adjust the electronic valve assembly in a first configuration when a first type of touch is received (up or down) (col. 5, ln. 5 – 9).
Regarding claim 30, Conroy discloses further comprising a second sensing location configured to dynamically adjust the electronic valve assembly in a second configuration when a second type of touch is received (left to right) (col. 5, ln. 9 – 12).
Regarding claim 31, wherein the first type of touch and the second type of touch can be detected simultaneously to allow sensing of multi-touch input (col. 10, ln. 1 – 10).
Claim(s) 32 – 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0308084 (hereinafter Thompson).
Regarding claim 32, Thompson discloses a faucet (100) comprising: a spout (112); an electronic valve assembly (160) including a cold water inlet for receiving a cold water line (197), a hot water inlet for receiving a hot water line (196), and a mixed water outlet (coupled to conduit 180) in fluid communication with the spout, the electronic valve assembly configured to control a temperature and a flow rate of water flowing through the spout; a sensor assembly (140) including at least one sensor (141, 142) configured to detect at least one of a first type (touching 141) or a second type of touch (touching 142); a circuit (194) electronically coupled to the sensor assembly and the electronic valve assembly (fig. 2); a first sensing location (at 141) configured to receive the first type of touch, wherein the circuit dynamically adjusts the electronic valve assembly in a first configuration based on the first type of touch (water temperature increases); a second sensing location (at 142) configured to receive the second type of touch, wherein the circuit dynamically adjusts the electronic valve assembly in a second configuration based on the second type of touch (decreases the water temperature); and an indicator (145) being electronically coupled to the circuit, the indicator visually representing a desired temperature based on the first or second type of touch received by the sensor assembly at at least one of the first or second sensing locations (par. 59).
Regarding claim 33, wherein the first type of touch and the second type of touch can be detected simultaneously to allow sensing of multi-touch input (par. 63, 64).
Regarding claim 34, wherein the sensor assembly is a pressure sensor (a capacitive touch sensor is a type of pressure sensor) assembly including at least one pressure sensor (141, 142) configured to detect a pressure or a location of the pressure.
Regarding claim 36, wherein the circuit (194) is configured to adjust the electronic valve assembly to increase the temperature of water flowing through the spout based on a first pressure detected by the sensor assembly and decrease the temperature of water flowing through the spout based on a second pressure detected by the sensor assembly, wherein the first pressure and the second pressure are different pressures (the pressures are different because they are located in different areas) (par. 65).
Regarding claim 37, Thompson discloses a method of operation of a faucet (100) including a spout (112), an electronic valve assembly (160) including a cold water inlet for receiving a cold water line (197), a hot water inlet for receiving a hot water line (196), and a mixed water outlet in fluid communication with the spout (coupled to conduit 180), the electronic valve assembly configured to control a temperature and a flow rate of water flowing through the spout, the method comprising: receiving a user touch at a sensor assembly (140) of the faucet (par. 65, ln. 1 – 5), the sensor assembly including at least one touch sensor (141, 142), the user touch being representative of a desired water temperature (par. 65, ln. 18); operating the electronic valve assembly (par. 65, ln. 13), via a circuit (194) electronically coupled to the sensor assembly and the electronic valve assembly, based on the user touch to deliver the desired water temperature via the mixed water outlet (par. 65, entirety), the circuit being configured to dynamically adjust the electronic valve assembly based on the user touch received by the sensor assembly (par. 65, entirety); indicating, via a color of an indicator light (145) on the faucet, the desired water temperature, the indicator light being electronically coupled to the circuit; and controlling the color of the indicator light to indicate an actual water temperature flowing through the spout (par, 59, entirety).
Regarding claim 38, further comprising adjusting the electronic valve assembly to increase the actual water temperature flowing through the spout based on a first pressure detected by the sensor assembly (par. 65, ln. 13 – 19) and decrease the actual water temperature flowing through the spout based on a second pressure detected by the sensor assembly (par. 65, ln. 19 – 26), wherein the first pressure and the second pressure are different pressures (the pressures are different pressures since they have different locations and are detected by different sensors).
Regarding claim 40, wherein the user touch is a gesture (user placing fingers on sensors) , the circuit being configured to dynamically adjust the electronic valve assembly based on at least one of (1) a pressure of the gesture against the faucet, or (2) a location of the gesture on the faucet (location on either 141 or 142) (par. 65, entirety).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conroy in view of US Patent 9,106,194 (hereinafter Glebe).
Regarding claim 26, Conroy teaches the circuit is configured to differentiate between different pressure sensors activated but fails to show wherein the circuit is configured to adjust the electronic valve assembly to increase the temperature of water flowing through the spout based on a first pressure detected by the sensor assembly and decrease the temperature of water flowing through the spout based on a second pressure detected by the sensor assembly, wherein the first pressure and the second pressure are different pressures. Attention is turned to Glebe which shows a circuit that is configured to differentiate between different pressure readings (i.e. force) to adjust a parameter (col. 40 — 45). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Conroy to utilize pressure sensors that detect different pressure readings to allow a user to easily adjust the flow rate or temperature more precisely. This coincides with Conroy’s objective of providing a touch activated, easy-to-use interface for achieving a plurality of flow and temperature rates (see for example Conroy col. 9, In. 58 — 67). 
Claim(s) 27 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conroy in view of Thompson.
Regarding claims 27 and 28, Conroy fails to show wherein the indicator includes at least one indicator light of which at least one of color and intensity can be altered based on the temperature of water and wherein the indicator includes a plurality of indicator lights, wherein at least one of color, intensity, and activation of each of the plurality of indicator lights can be altered based on the temperature of water. Attention is turned to Thompson which shows changing the color of a plurality of indicator lights to easily convey the temperature of water in a faucet (par. 59). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize an indicator that is a plurality of lights with a gradient of color or intensity to easily convey the temperature of the water to make it easier for users who can’t read know the relative temperature as evidenced by the teachings above.
Claim(s) 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Glebe.
Thompson fails to show wherein the circuit is configured to differentiate between pressure readings and the location of the pressure applied to the pressure sensor assembly to dynamically adjust the electronic valve assembly differently with respect to flow rate and/or temperature based on a change in pressure readings detected by the pressure sensor assembly. Attention is turned to Glebe which shows a circuit that is configured to differentiate between different pressure readings (i.e. force) to adjust a parameter (col. 40 — 45). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Thompson to utilize pressure sensors that detect different pressure readings to allow a user to easily adjust the flow rate or temperature more precisely. This coincides with Thompson’s objective of providing a touch activated, easy-to-use interface for achieving a plurality of temperature rates (see for example Thompson, par. 56). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2013/0340162 is directed to the state of the art of a faucet assembly having a capacitive control mounted on a flange having visual indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754